NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0230n.06
                            Filed: March 26, 2009

                                          Case No. 08-5453

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 PARKHAM INDUSTRIAL                                     )
 DISTRIBUTORS, INC., DBA ONSITE                         )
 WASTE MANAGEMENT CORP.,                                )
 IMMEDIATE RESPONSE SPILL                               )       ON APPEAL FROM THE
 TECHNOLOGIES, LLC,                                     )       UNITED STATES DISTRICT
                                                        )       COURT FOR THE WESTERN
         Plaintiffs-Appellants,                         )       DISTRICT OF KENTUCKY
                                                        )
                 v.                                     )
                                                        )
 THE CINCINNATI INSURANCE CO., INC.,                    )

         Defendant-Appellee.

 _______________________________________

BEFORE: KENNEDY, BATCHELDER, and DAUGHTREY, Circuit Judges.

        ALICE M. BATCHELDER, Circuit Judge. Parkham Industrial Distributors, Inc. appeals

the district court’s grant of summary judgment to The Cincinnati Insurance Co., Inc. (“CIC”) on

Parkham’s claims that CIC breached the terms of its insurance contract and showed bad faith in

refusing to defend and indemnify Parkham against a lawsuit brought by Solidification Products

International, Inc. (“SPI”). The district court held that the fraudulent and negligent misrepresentation

claims in SPI’s First Amended Complaint did not allege an “advertising injury” covered by

Parkham’s policy with CIC, and that, even if they did, those claims arose out of a patent

infringement claim and were excluded from coverage. Having granted summary judgment to CIC

on the breach-of-contract claim, the district court subsequently dismissed with prejudice Parkham’s
claims of bad faith.

        After carefully reviewing the record, the applicable law, the parties’ briefs and counsels’

arguments, we conclude that the district court did not err in granting summary judgment to CIC. As

the district court’s opinion carefully and correctly sets out the law governing the issues raised, and

clearly articulates the reasons underlying its decision, issuance of a full written opinion by this court

would serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion,

we AFFIRM the district court’s orders granting summary judgment to CIC and dismissing

Parkham’s Complaint.




                                                   2